DETAILED ACTION
Response to Amendment
The Amendment filed June 6, 2022 has been entered. Claims 11, 14 – 16 and 31 – 44 are pending in the application with claims 1 – 10, 12, 13 and 17 – 30 being cancelled and 35 – 44 being newly added. The amendment to the claims have overcome the drawing, specification and claim objections set forth in the last Non-Final action mailed March 4, 2022.
Claim Objections
Claim 43 is objected to because of the following informalities. Appropriate correction is required.
Claim 43, line 2: “the first belt” should read --a first belt--.
Claim 43, line 3: “the second belt” should read --a second belt--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, Jun (JPS 63173870 – herein after Sakai) in view of Kitora et al. (JPH 02275083 – herein after Kitora), Crum et al. (US 2019/0293070 – herein after Crum), John Mikulasek (US 2,475,247 – herein after John) and evidenced by Ishii et al. (US 2019/0353162 – herein after Ishii).
In reference to claim 11, Sakai teaches a co-rotating scroll device (10; in disclosed figures) comprising: 
a housing (31); 
a first scroll (16a) rotatably mounted within the housing and having a first axis of rotation (as seen in fig. 1 or fig. A below, labelled “1st axis”), a first involute (22a; involute spiral/scroll wrap of first scroll 16a), and a first gear (32a, 36a);
a first pair of bearings (30a; labelled “1st pair” in fig. A below) configured to support the first scroll (16a), wherein each bearing of the first pair of bearings is separated from each other by the first gear; 
a second scroll (16b) rotatably mounted within the housing and having a second axis of rotation (as seen in fig. 1 or fig. A below, labelled “2nd axis”), a second involute (22b; involute spiral/scroll wrap of second scroll 16b), and a second gear (32b, 36b); 
a second pair of bearings (30b; labelled “2nd pair” in fig. A below) configured to support the second scroll (16b), wherein each bearing of the second pair of bearings is separated from each other by the second gear;
a motor (44); and 
a drive shaft (38) having a third axis of rotation (as seen in fig. 1 or fig. A below, labelled “3rd axis”) distant from the first axis of rotation and the second axis of rotation (as seen in fig. 1), the drive shaft configured to transmit torque from the motor to each of the first scroll and the second scroll via the first gear and the second gear, respectively.

    PNG
    media_image1.png
    732
    1027
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Sakai to show claim interpretation.
Sakai remains silent on the transmission means in the form of a first pulley and a second pulley.
However, Kitora teaches a co-rotating scroll device, comprising: 
a first scroll (9) rotatably mounted within the housing and having a first axis of rotation , a first involute (9b; involute spiral/scroll wrap of first scroll 9), and a first pulley (11, 22);
a first pair of bearings (12, 13) configured to support the first scroll (9), wherein each bearing of the first pair of bearings is separated from each other by the first pulley (11, 22); 
a second scroll (14) rotatably mounted within the housing and having a second axis of rotation, a second involute (14b; involute spiral/scroll wrap of second scroll 14), and a second pulley (23, 17); 
a second pair of bearings (19, 18) configured to support the second scroll (14), wherein each bearing of the second pair of bearings is separated from each other by the second pulley (23, 17).
Thus, Kitora teaches the use of belt transmission mechanism or gear transmission mechanism in the co-rotating scroll device. Because both Sakai and Kitora teaches a co-rotating scroll device, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute gear transmission means in the scroll device of Sakai for a belt transmission means as taught by Kitora in order to obtain the predictable result of transferring the motion from the motor to the scroll devices. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Sakai remains silent on a first tip seal disposed on at least a portion of an edge of the first involute; and a second tip seal disposed on at least a portion of an edge of the second involute.
However, Crum teaches a scroll compressor, comprising: a first tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the first involute (see ¶17: involute of one of the scrolls 21, 23); and a second tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the second involute (see ¶17: involute of other of the scrolls 21, 23).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide tip seals as taught by Crum on first and second involutes in the scroll device of Sakai for the purpose of sealing the compression chamber in the scroll device, as evidenced by Ishii (see ¶2). Doing so would prevent the leakage of the compressed fluid from the compression chamber towards the inlet, thus enhancing the performance of the scroll device.
Sakai also remains silent on the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation.
However, John teaches the co-rotating scroll device, comprising (in figs. 5-7 and col. 6, lines 42-69): 
a housing (formed by 90, 91); 
a first scroll (94+95) rotatably mounted within the housing and having a first axis of rotation (axis c of gear 92; gear 92 rotates asserted scroll 94+95) and a first involute (involute spiral/scroll wrap of 94, 95); 
a second scroll (96+97) rotatably mounted within the housing and having a second axis of rotation (axis d of gear 93; gear 93 rotates asserted scroll 96+97) and a second involute (involute spiral/scroll wrap of 96, 97), the second axis of rotation (axis d of gear 93) offset from the first axis of rotation (in view of disclosure in col. 7, lines 38-42); and 
a drive shaft (98) having a third axis of rotation (in vertical direction, in fig. 6) equidistant from the first axis of rotation (axis c) and the second axis of rotation (axis d) [fig. 7 which shows first axis c and second axis d is a sectional view taken along lines 7—7 in fig. 5, thus in fig. 6 the axis c and axis d are in vertical direction but offset in a direction that is into and out of the page; therefore making the third axis (in vertical direction as well in fig. 6) of drive shaft 98 equidistance from the first and second axis], the drive shaft (98) configured to transmit torque from the motor to each of the first scroll and the second scroll (see col. 6, lines 50-58).
Sakai teaches (see page 4 of translation, lines 125-127) “In the above embodiment, the drive shaft (38) and the rotation shaft (18) are arranged side by side in parallel, but the arrangement can be appropriately changed, such as by arranging them in parallel in the vertical direction”. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation in the scroll device of Sakai using the teaching of John because such an arrangement of the components in the scroll device helps reducing the vibration in the scroll device, as recognized by John (col. 6, lines 70-75 and col. 7, lines 1-5).
In reference to claim 14, Sakai, as modified, teaches the co-rotating scroll device, wherein when the motor operates at a first rotational speed, the first scroll and the second scroll are configured to rotate at a second rotational speed different than the first rotational speed {due to the presence of pulleys between the motor and the scroll}.
In reference to claim 36, Sakai, as modified, teaches the co-rotating scroll device, comprising: 
a first belt (31; of Kitora) connecting the drive shaft (of Sakai) and the first pulley (11, 22; of Kitora); and
a second belt (32; of Kitora) connecting the drive shaft (of Sakai) and the second pulley (17, 23; of Kitora), wherein the torque is transmitted from the motor (of Sakai) to the first scroll (of Sakai) via the first pulley (of Kitora) and the first belt (of Kitora) and the torque is transmitted from the motor (of Sakai) to the second scroll (of Sakai) via the second pulley (of Kitora) and the second belt (of Kitora).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kitora, Crum, John, Ishii (evidence reference) and Moroi et al. (US 2003/0017070 – herein after Moroi).
Sakai remains silent on wherein the motor is liquid cooled.
However, Moroi teaches the compressor system wherein the motor (labelled “drive motor unit” in fig. 1) is liquid cooled (see ¶3, last 4 lines and ¶43).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to cool or radiate heat from the motor in the co-rotating scroll device of Sakai by liquid as taught by Moroi in order to increase the durability/lifetime of the motor because excessive heat can cause damage to the motor, as recognized by Moroi (in ¶3).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kitora, Crum, John, Ishii (evidence reference) and Neufelder et al. (US 2012/0240847 – herein after Neufelder).
Sakai teaches the co-rotating scroll device with the motor (44) being connected to the drive shaft (38) via a flexible coupling (42).
Sakai remains silent on the coupling being a jaw coupling.
However, Neufelder teaches the use of a flexible coupling (120, in fig. 2 and ¶22), wherein the flexible coupling is a jaw coupling, between the drive shaft and the driven shaft.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic coupling of Sakai with a jaw coupling as taught by Neufelder in order to obtain the predictable result of transferring the torque from the drive shaft to the driven shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the flexible coupling of Neufelder provides the following advantages: (i) allows the output shaft of the driver to provide a rotational torque to the input shaft of the driven member even when the output shaft of the driver and the input shaft of the driven member are misaligned, as recognized by Neufelder (in ¶21); and (ii) further absorbs impulse forces outputted by the motor, thus preventing these forces from being input to the driven shaft, which may increase the life of the components of the pump device, as recognized by Neufelder (in ¶34).
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, Jun (JPS 63173870 – herein after Sakai) in view of Kitora et al. (JPH 02275083 – herein after Kitora) and John Mikulasek (US 2,475,247 – herein after John).
In reference to claim 31, Sakai teaches a co-rotating scroll device (10; in disclosed figures) comprising: 
a housing (31); 
a first scroll (16a) rotatably mounted within the housing and having a first axis of rotation (as seen in fig. 1 or fig. A above, labelled “1st axis”) and a first involute (22a; involute spiral/scroll wrap of first scroll 16a);
a first gear (32a, 36a) configured to cause the first scroll to rotate about the first axis of rotation;
a first pair of bearings (30a; labelled “1st pair” in fig. A above) configured to support the first scroll (16a), wherein each bearing of the first pair of bearings is separated from each other by the first gear (32a, 36a); 
a second scroll (16b) rotatably mounted within the housing and having a second axis of rotation (as seen in fig. 1 or fig. A above, labelled “2nd axis”) and a second involute (22b; involute spiral/scroll wrap of second scroll 16b);
a second gear (32b, 36b) configured to cause the second scroll to rotate about the second axis of rotation; 
a motor (44);
a second pair of bearings (30b; labelled “2nd pair” in fig. A abovew) configured to support the second scroll (16b), wherein each bearing of the second pair of bearings is separated from each other by the second gear (32b, 36b); and
a drive shaft (38) having a third axis of rotation (as seen in fig. 1 or fig. A below, labelled “3rd axis”) distant from the first axis of rotation and the second axis of rotation (as seen in fig. 1), the drive shaft configured to transmit torque from the motor to each of the first scroll and the second scroll.
Sakai remains silent on the transmission means in the form of a first pulley and a second pulley.
However, Kitora teaches a co-rotating scroll device, comprising: 
a first scroll (9) rotatably mounted within the housing and having a first axis of rotation , a first involute (9b; involute spiral/scroll wrap of first scroll 9), and a first pulley (11, 22);
a first pair of bearings (12, 13) configured to support the first scroll (9), wherein each bearing of the first pair of bearings is separated from each other by the first pulley (11, 22); 
a second scroll (14) rotatably mounted within the housing and having a second axis of rotation, a second involute (14b; involute spiral/scroll wrap of second scroll 14), and a second pulley (23, 17);
a motor (4);
a second pair of bearings (19, 18) configured to support the second scroll (14), wherein each bearing of the second pair of bearings is separated from each other by the second pulley (23, 17);
a first belt (31) corresponding to the first pulley (11, 22); and
a second belt (32) corresponding to the second pulley (23, 17).
Thus, Kitora teaches the use of belt transmission mechanism or gear transmission mechanism in the co-rotating scroll device. Because both Sakai and Kitora teaches a co-rotating scroll device, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute gear transmission means in the scroll device of Sakai for a belt transmission means as taught by Kitora in order to obtain the predictable result of transferring the motion from the motor to the scroll devices. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Thus, Sakai, as modified, teaches the co-rotating scroll device further comprising: a first pulley (11, 22; of Kitora) configured to cause the first scroll (of Sakai) to rotate about the first axis of rotation (seen in fig. A above); a second pulley (23, 17) configured to cause the second scroll (of Sakai) to rotate about the second axis of rotation (seen in fig. A above); a first belt (31; of Kitora) connecting the drive shaft (of Sakai) and the first pulley (11, 22; of Kitora); and a second belt (32; of Kitora) connecting the drive shaft (of Sakai) and the second pulley (17, 23; of Kitora), wherein the torque is transmitted from the motor (of Sakai) to the first scroll (of Sakai) via the first pulley (of Kitora) and the first belt (of Kitora) and the torque is transmitted from the motor (of Sakai) to the second scroll (of Sakai) via the second pulley (of Kitora) and the second belt (of Kitora).
Sakai also remains silent on the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation.
However, John teaches the co-rotating scroll device, comprising (in figs. 5-7 and col. 6, lines 42-69): 
a housing (formed by 90, 91); 
a first scroll (94+95) rotatably mounted within the housing and having a first axis of rotation (axis c of gear 92; gear 92 rotates asserted scroll 94+95) and a first involute (involute spiral/scroll wrap of 94, 95); 
a second scroll (96+97) rotatably mounted within the housing and having a second axis of rotation (axis d of gear 93; gear 93 rotates asserted scroll 96+97) and a second involute (involute spiral/scroll wrap of 96, 97), the second axis of rotation (axis d of gear 93) offset from the first axis of rotation (in view of disclosure in col. 7, lines 38-42); and 
a drive shaft (98) having a third axis of rotation (in vertical direction, in fig. 6) equidistant from the first axis of rotation (axis c) and the second axis of rotation (axis d) [fig. 7 which shows first axis c and second axis d is a sectional view taken along lines 7—7 in fig. 5, thus in fig. 6 the axis c and axis d are in vertical direction but offset in a direction that is into and out of the page; therefore making the third axis (in vertical direction as well in fig. 6) of drive shaft 98 equidistance from the first and second axis], the drive shaft (98) configured to transmit torque from the motor to each of the first scroll and the second scroll (see col. 6, lines 50-58).
Sakai teaches (see page 4 of translation, lines 125-127) “In the above embodiment, the drive shaft (38) and the rotation shaft (18) are arranged side by side in parallel, but the arrangement can be appropriately changed, such as by arranging them in parallel in the vertical direction”. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation in the scroll device of Sakai using the teaching of John because such an arrangement of the components in the scroll device helps reducing the vibration in the scroll device, as recognized by John (col. 6, lines 70-75 and col. 7, lines 1-5).
In reference to claim 32, Sakai, as modified, teaches the co-rotating scroll device, wherein when the motor operates at a first rotational speed, the first scroll and the second scroll are configured to rotate at a second rotational speed different than the first rotational speed {due to the presence of pulleys between the motor and the scroll}.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kitora, John and Moroi et al. (US 2003/0017070 – herein after Moroi).
Sakai remains silent on wherein the motor is liquid cooled.
However, Moroi teaches the compressor system wherein the motor (labelled “drive motor unit” in fig. 1) is liquid cooled (see ¶3, last 4 lines and ¶43).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to cool or radiate heat from the motor in the co-rotating scroll device of Sakai by liquid as taught by Moroi in order to increase the durability/lifetime of the motor because excessive heat can cause damage to the motor, as recognized by Moroi (in ¶3).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kitora, John and Neufelder et al. (US 2012/0240847 – herein after Neufelder).
Sakai teaches the co-rotating scroll device with the motor (44) being connected to the drive shaft (38) via a flexible coupling (42).
Sakai remains silent on the coupling being a jaw coupling.
However, Neufelder teaches the use of a flexible coupling (120, in fig. 2 and ¶22), wherein the flexible coupling is a jaw coupling, between the drive shaft and the driven shaft.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic coupling of Sakai with a jaw coupling as taught by Neufelder in order to obtain the predictable result of transferring the torque from the drive shaft to the driven shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the flexible coupling of Neufelder provides the following advantages: (i) allows the output shaft of the driver to provide a rotational torque to the input shaft of the driven member even when the output shaft of the driver and the input shaft of the driven member are misaligned, as recognized by Neufelder (in ¶21); and (ii) further absorbs impulse forces outputted by the motor, thus preventing these forces from being input to the driven shaft, which may increase the life of the components of the pump device, as recognized by Neufelder (in ¶34).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kitora, John, Crum et al. (US 2019/0293070 – herein after Crum) and evidenced by Ishii et al. (US 2019/0353162 – herein after Ishii).
Sakai remains silent on a first tip seal disposed on at least a portion of an edge of the first involute; and a second tip seal disposed on at least a portion of an edge of the second involute.
However, Crum teaches a scroll compressor, comprising: a first tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the first involute (see ¶17: involute of one of the scrolls 21, 23); and a second tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the second involute (see ¶17: involute of other of the scrolls 21, 23).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide tip seals as taught by Crum on first and second involutes in the scroll device of Sakai for the purpose of sealing the compression chamber in the scroll device, as evidenced by Ishii (see ¶2). Doing so would prevent the leakage of the compressed fluid from the compression chamber towards the inlet, thus enhancing the performance of the scroll device.
Claims 37, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, Jun (JPS 63173870 – herein after Sakai) in view of Kitora et al. (JPH 02275083 – herein after Kitora).
In reference to claim 37, Sakai teaches a co-rotating scroll device (10; in disclosed figures) comprising: 
a housing (31); 
a first scroll (16a) rotatably mounted within the housing and having a first axis of rotation (as seen in fig. 1 or fig. A above, labelled “1st axis”) and a first involute (22a; involute spiral/scroll wrap of first scroll 16a);
a first gear (32a, 36a) configured to cause the first scroll to rotate about the first axis of rotation;
a first pair of bearings (30a; labelled “1st pair” in fig. A above) configured to support the first scroll (16a), wherein each bearing of the first pair of bearings is separated from each other by the first gear (32a, 36a); 
a second scroll (16b) rotatably mounted within the housing and having a second axis of rotation (as seen in fig. 1 or fig. A above, labelled “2nd axis”) and a second involute (22b; involute spiral/scroll wrap of second scroll 16b); 
a second gear (32b, 36b) configured to cause the second scroll to rotate about the second axis of rotation;
a motor (44);
a second pair of bearings (30b; labelled “2nd pair” in fig. A above) configured to support the second scroll (16b), wherein each bearing of the second pair of bearings is separated from each other by the second gear (32b, 36b); and 
a drive shaft (38) having a third axis of rotation (as seen in fig. 1 or fig. A above, labelled “3rd axis”), the drive shaft configured to transmit torque from the motor to each of the first scroll and the second scroll.
Sakai remains silent on the transmission means in the form of a first pulley and a second pulley.
However, Kitora teaches a co-rotating scroll device, comprising: 
a first scroll (9) rotatably mounted within the housing and having a first axis of rotation and a first involute (9b; involute spiral/scroll wrap of first scroll 9);
a first pulley (11, 22);
a first pair of bearings (12, 13) configured to support the first scroll (9), wherein each bearing of the first pair of bearings is separated from each other by the first pulley (11, 22); 
a second scroll (14) rotatably mounted within the housing and having a second axis of rotation and a second involute (14b; involute spiral/scroll wrap of second scroll 14);
a second pulley (23, 17);
a motor (4); and
a second pair of bearings (19, 18) configured to support the second scroll (14), wherein each bearing of the second pair of bearings is separated from each other by the second pulley (23, 17).
Thus, Kitora teaches the use of belt transmission mechanism or gear transmission mechanism in the co-rotating scroll device. Because both Sakai and Kitora teaches a co-rotating scroll device, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute gear transmission means in the scroll device of Sakai for a belt transmission means as taught by Kitora in order to obtain the predictable result of transferring the motion from the motor to the scroll devices. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Thus, Sakai, as modified, teaches the co-rotating scroll device further comprising: a first pulley (11, 22; of Kitora) configured to cause the first scroll (of Sakai) to rotate about the first axis of rotation (seen in fig. A above) and a second pulley (23, 17) configured to cause the second scroll (of Sakai) to rotate about the second axis of rotation (seen in fig. A above).
In reference to claim 38, Sakai, as modified, teaches the co-rotating scroll device, wherein when the motor operates at a first rotational speed, the first scroll and the second scroll are configured to rotate at a second rotational speed different than the first rotational speed {due to the presence of pulleys between the motor and the scroll}.
In reference to claim 42, Sakai, as modified, teaches the co-rotating scroll device, comprising: 
a first belt (31; of Kitora) connecting the drive shaft (of Sakai) and the first pulley (11, 22; of Kitora); and
a second belt (32; of Kitora) connecting the drive shaft (of Sakai) and the second pulley (17, 23; of Kitora), wherein the torque is transmitted from the motor (of Sakai) to the first scroll (of Sakai) via the first pulley (of Kitora) and the first belt (of Kitora) and the torque is transmitted from the motor (of Sakai) to the second scroll (of Sakai) via the second pulley (of Kitora) and the second belt (of Kitora).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kitora and Moroi et al. (US 2003/0017070 – herein after Moroi).
Sakai remains silent on wherein the motor is liquid cooled.
However, Moroi teaches the compressor system wherein the motor (labelled “drive motor unit” in fig. 1) is liquid cooled (see ¶3, last 4 lines and ¶43).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to cool or radiate heat from the motor in the co-rotating scroll device of Sakai by liquid as taught by Moroi in order to increase the durability/lifetime of the motor because excessive heat can cause damage to the motor, as recognized by Moroi (in ¶3).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kitora and Neufelder et al. (US 2012/0240847 – herein after Neufelder).
Sakai teaches the co-rotating scroll device with the motor (44) being connected to the drive shaft (38) via a flexible coupling (42).
Sakai remains silent on the coupling being a jaw coupling.
However, Neufelder teaches the use of a flexible coupling (120, in fig. 2 and ¶22), wherein the flexible coupling is a jaw coupling, between the drive shaft and the driven shaft.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic coupling of Sakai with a jaw coupling as taught by Neufelder in order to obtain the predictable result of transferring the torque from the drive shaft to the driven shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, the flexible coupling of Neufelder provides the following advantages: (i) allows the output shaft of the driver to provide a rotational torque to the input shaft of the driven member even when the output shaft of the driver and the input shaft of the driven member are misaligned, as recognized by Neufelder (in ¶21); and (ii) further absorbs impulse forces outputted by the motor, thus preventing these forces from being input to the driven shaft, which may increase the life of the components of the pump device, as recognized by Neufelder (in ¶34).
Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kitora, Crum et al. (US 2019/0293070 – herein after Crum) and evidenced by Ishii et al. (US 2019/0353162 – herein after Ishii).
Regarding claim 41,
Sakai remains silent on a first tip seal disposed on at least a portion of an edge of the first involute; and a second tip seal disposed on at least a portion of an edge of the second involute.
However, Crum teaches a scroll compressor, comprising: a first tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the first involute (see ¶17: involute of one of the scrolls 21, 23); and a second tip seal (seal 29; see ¶30) disposed on at least a portion of an edge of the second involute (see ¶17: involute of other of the scrolls 21, 23).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide tip seals as taught by Crum on first and second involutes in the scroll device of Sakai for the purpose of sealing the compression chamber in the scroll device, as evidenced by Ishii (see ¶2). Doing so would prevent the leakage of the compressed fluid from the compression chamber towards the inlet, thus enhancing the performance of the scroll device.
Regarding claim 43,
Sakai, as modified, teaches the co-rotating scroll device, wherein the torque is transmitted from the motor (of Sakai) to the first scroll (of Sakai) via the first pulley (11, 22; of Kitora) and the first belt (31; of Kitora) and the torque is transmitted from the motor (of Sakai) to the second scroll (of Sakai) via the second pulley (17, 23; of Kitora) and the second belt (32; of Kitora).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kitora and John Mikulasek (US 2,475,247 – herein after John).
Sakai also remains silent on the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation.
However, John teaches the co-rotating scroll device, comprising (in figs. 5-7 and col. 6, lines 42-69): 
a housing (formed by 90, 91); 
a first scroll (94+95) rotatably mounted within the housing and having a first axis of rotation (axis c of gear 92; gear 92 rotates asserted scroll 94+95) and a first involute (involute spiral/scroll wrap of 94, 95); 
a second scroll (96+97) rotatably mounted within the housing and having a second axis of rotation (axis d of gear 93; gear 93 rotates asserted scroll 96+97) and a second involute (involute spiral/scroll wrap of 96, 97), the second axis of rotation (axis d of gear 93) offset from the first axis of rotation (in view of disclosure in col. 7, lines 38-42); and 
a drive shaft (98) having a third axis of rotation (in vertical direction, in fig. 6) equidistant from the first axis of rotation (axis c) and the second axis of rotation (axis d) [fig. 7 which shows first axis c and second axis d is a sectional view taken along lines 7—7 in fig. 5, thus in fig. 6 the axis c and axis d are in vertical direction but offset in a direction that is into and out of the page; therefore making the third axis (in vertical direction as well in fig. 6) of drive shaft 98 equidistance from the first and second axis], the drive shaft (98) configured to transmit torque from the motor to each of the first scroll and the second scroll (see col. 6, lines 50-58).
Sakai teaches (see page 4 of translation, lines 125-127) “In the above embodiment, the drive shaft (38) and the rotation shaft (18) are arranged side by side in parallel, but the arrangement can be appropriately changed, such as by arranging them in parallel in the vertical direction”. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the third axis of rotation equidistant from the first axis of rotation and the second axis of rotation in the scroll device of Sakai using the teaching of John because such an arrangement of the components in the scroll device helps reducing the vibration in the scroll device, as recognized by John (col. 6, lines 70-75 and col. 7, lines 1-5).
Response to Arguments
The arguments filed June 6, 2022 have been fully considered but they are moot. The amendment to independent claims 11 and 31 changed the scope of the claims. As a result, the prior arts have been re-evaluated and re-applied the independent claims and a new ground(s) of rejection is made in view of Kitora.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746